Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This action is in response to Applicant’s submission January 26, 2022 After Final.

	Applicant’s proposed amendment submitted January 26, 2022 will be entered.  However, remaining claims 8, 15, and 16 are still rejected for reasons of record in the previous final office action issued September 28, 2021.  Applicant’s arguments and request for reconsideration have been fully considered but are not persuasive to remove the rejections.
	With respect to the rejections of the pending claims 8, 15, and 16 under 35 USC as being obvious under 35 USC 103 over Agresta WO2017/066571 in view of either Schirmer WO2017/016992 or Rehwinkel WO2015/121210, Applicant argues that Agresta discloses a mutant IDH1 inhibitor that has a completely different structure than that described in the claims or the disclosures of Schirmer and Rehwinkel, and that as a consequence, one of ordinary skill in the art would not have had any reasonable expectation of success in using a compound described by Schirmer or Rehwinkel in place of the mutant IDH1 inhibitor described by Agresta.  Applicant’s reasoning is that, “any structural modification of a pharmacological active compound is, in the absence of an established correlation between structural features and activity, a priori expected to disturb the pharmacological profile of the initial structure.”
	However, while differences in structure generally lead to differences in the biological effect of an organic molecule, in the present case the two different compounds are disclosed in the art to have the same biological effect and therapeutic utility.  Both Schirmer and Rehwinkel disclose compounds that inhibit R132H mutant IDH1.  Rehwinkel specifically describes production of supraphysiological levels 
	Applicant further argues that the reference Chaturvedi, of record in Applicant’s August 31, 2021 response, discloses that the combination of BAY1436032 (The compound used in the presently claimed invention) administered simultaneously displays synergistic activity against AML cells both in vitro and in vivo.  This evidence demonstrates an unexpected result for the claimed invention compared to either monotherapy with an IDH1 inhibitor alone or a sequential combination therapy with azacytidine.  With respect to the comparison with monotherapy, this result merely shows the benefit of something (combining a mutant IDH1 inhibitor and a DNA hypomethylating agent) already disclosed in the art to be beneficial, because Agresta already discloses making this combination.  The difference between the therapy described by Agresta and the experiments described by Chaturvedi lies in the specific mutant IDH1 inhibitor used.  Since there are no data of record comparing the efficacy or ability to synergize with DNA demethylating agents between various IDH1 inhibitors, the benefit described by Chaturvedi does not constitute a finding of unexpected results compared to the closest prior art.
Study Treatments) patients are planned to receive the IDH inhibitor once daily on days 1-28 of a 28-day cycle, and to receive azacytidine on days 1-7.  Therefore when azacytidine is administered it is administered simultaneously or on the same day as the IDH inhibitor.  Since Agresta specifically describes simultaneously administering the two compounds, and in fact appears to regard it as the preferred schedule of administration, evidence that simultaneous administration is superior to sequential administration does not constitute a sufficient finding of unexpected results since it merely compares one embodiment of Agresta to another embodiment.
	Applicant further argues that the interpretation of Agresta’s in vitro data showing an enhanced effect on cell differentiation for a concurrent administration schedule compared to a sequential schedule is scientifically incorrect.  However, Applicant’s argument merely amounts to restating the experiment performed by Agresta and that performed by Chaturvedi and stating that leukemia stem cell depletion (the data measured by Chaturvedi) is the most important prognostic factor for avoidance of recurrence of disease.  The fact that Chaturvedi performed an in vivo animal experiment where Agresta only performed an in vitro experiment is not persuasive to establish unexpected results because the results described by Agresta already suggest that simultaneous administration would produce a better result.
	With respect specifically to Schirmer, Applicant argues that the compound disclosed by Schirmer ((2E)-but-2-endioic acid - 3-(2-{[4-(trifluoromethoxy)phenyl]amino}-1-[(1R,5R)-3,3,5-trimethylcyclohexyl]-1H-benzamidazol-5-yl)propanoic acid (1:4) is no longer recited in the claims.  
	Regarding the rejections on the grounds of double patenting, Applicant makes the same arguments of unexpected results made with respect to obviousness under 35 USC 103, which are found unpersuasive for the same reasons.
	For these reasons all rejections of record in the previous action are maintained.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        2/8/2022